DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-7, drawn to polymer-encased nanodiscs with improved buffer compatibility, classified in class C08F, subclass 8/40.
II.	Claims 8-12 and 14-18, drawn to a method of making a nanodisc with improved buffer compatibility, classified in class C12N, subclass 11/00.
III.	Claim 13, drawn to a method of making a nanodisc with improved buffer compatibility, classified in class C12N, subclass 9/14.
IV.	Claim 19, drawn to a composition, classified in class C08L, subclass 89/00.
V.	Claims 20-23, drawn to a composition made by a method, classified in class C08L, subclass 33/00.
The inventions are distinct, each from the other because of the following reasons:
Inventions II and I, and III and I are related as two different processes of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make other and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be obtained by materially different processes. 
Inventions I and IV, I and V, II and III, II and IV, II and V, III and IV, III and V, and IV and V are unrelated.  Inventions are unrelated if it can be shown that they are not 
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
Because these inventions are distinct for the reasons given above and the search required for Group II is not required for Groups I and III-V, restriction for examination purposes as indicated is proper.
Should applicant traverse on the ground that the species are not patentable
distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
A telephone call was made to Mr. Edwin S. Flores (Reg. No. 38,453) on February 8, 2022 to request an oral election to the above restriction requirement, and the Applicant orally elected Group II claims 8-12 and 14-17 for further examination. Election was made without traverse.
Claims 1-7, 13, and 19-23 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Edwin S. Flores (Reg. No. 38,453) on February 8, 2022.
Claims 1-7, 13, and 19-23 have been cancelled.
Claims 10 and 12 have been amended as follows:
Claim 10, line 1: after the words “at least on of R2 or R3” delete the words “can be” and insert ---are---.
Claim 12, line 2: after the words “repeating unit” delete the words “by adding them an alternating manner; not adding them in an alternating manner”.

Allowable Subject Matter 
Claims 8-12 and 14-18 are allowed. 
Scientific Reports, published online 07 August 2017, vol. 7, Article No. 7432, pp. 1-10, Lindhoud et al. “SMA-SH: Modified Styrene-Maleic Acid Copolymer for Functionalization of Lipid Nanodiscs', Biomacromolecules, 2016, vol. 17, pp. 1516-1522, (Material and Methods; Scheme 1; 2nd paragraph, p. 1518), and Maeda et al. (U.S. Patent Application Publication 2016/0317672 A1 or U.S. Patent 9,937,152).
Fiori discloses a method of making a nanodisc (Scheme IB; p. 1, 5, 8-9; Figures 2-3) comprising: RAFT polymerized zSMA comprising cysteamine-PC groups, wherein the R options of the quaternary nitrogen are all methyl (Scheme IB; p. 5); mixing the zSMA with native E. coli membranes carrying an integral transmembrane proteorhodopsin protein (p.8, 2nd paragraph); alternatively mixing the zSMA with a liposome comprising the ATPase MsbA and E. coli lipids (p. 8-9). The nanodisc was compatible with a pH as low as 4.0, and with MgCl2 or CaCL (Figures 2 and 3). The ratio of monomers was S (20 mmol): MA (20.4 mmol), which is not strictly 1:1.
However Fiori does not disclose the specified R groups. 
Lindhoud discloses a method of making a nanodisc comprising: SMA-SH, which is SMA grafted with cysteamine (“Materials and Methods”, Scheme 1); mixing the SMA-SH with a liposome comprising bacteriorhodopsin, purple membrane, n-octyl glucoside, DMPC, DTT and NaCI (“Material and Methods”; Scheme 1; (p. 1518, 2nd paragraph).
However Lindhoud does not disclose both carboxyl groups of the maleic acid residues being condensed with cysteamine or any other amine.

(i) a styrene-maleic acid copolymer (SMA); and (ii) a side chain (b) containing a functional group (a) introduced into the carboxyl group in the maleic anhydride residue in SMA and selected from -NH2, -SH, -OH, --COOH, -NH-(C=NH)—NH2 and -C(CH2-OH)3 via an amide bond or an ester bond, wherein when a plurality of side chain (b) is introduced to SMA, the side chains (b) may be identical or different (claim 1)
	However Fiori et al., Lindhoud et al., and Maeda et al. do not disclose or fairly suggest the claimed a method of making a nanodisc with improved buffer compatibility comprising:
mixing the one or more integral membrane proteins in a lipid layer with a polymer comprising a styrene-maleic acid derivative repeating units that carries zero or nearly zero net negative charge:
	
    PNG
    media_image1.png
    202
    406
    media_image1.png
    Greyscale

wherein the distribution of styrene and maleic acid derivative repeating units is random, wherein the nanodiscs are compatible with at least one of polyvalent cations, , MgCl2, CaCl2, or pH <5, wherein R1, R2, R3, and R4 are selected from hydrogen; deuterium; a halogen group; a nitrile group; a nitro group; an imide group; a hydroxyl group; a substituted or unsubstituted alkyl group; a substituted or unsubstituted 
As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Fiori et al., Lindhoud et al., and Maeda et al. to render the present invention anticipated or obvious to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764